Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 1.1 EXECUTION VERSION RAM HOLDINGS LTD. 4,649,721 Common Shares UNDERWRITING AGREEMENT dated June 13, 2007 Banc of America Securities LLC EXECUTION VERSION UNDERWRITING AGREEMENT June 13, 2007 BANC OF AMERICA SECURITIES LLC KEEFE, BRUYETTE & WOODS, INC. FOX-PITT, KELTON INCORPORATED PIPER JAFFRAY & CO. c/o BANC OF AMERICA SECURITIES LLC 9 West 57 th Street New York, NY 10019 Ladies and Gentlemen: Introductory. The shareholders of RAM Holdings Ltd., a Bermuda exempted company (the Company), named in Schedule B (collectively, the Selling Shareholders) severally propose to sell to the underwriters named in Schedule A (the Underwriters) an aggregate of 4,649,721 common shares (the Firm Shares), par value $0.10 per share (the Common Shares), of the Company. In addition, the Selling Shareholders have severally granted the Underwriters an option to purchase up to an additional 697,458 Common Shares (the Optional Shares), as provided in Section 2, with each Selling Shareholder selling up to the amount set forth opposite such Selling Shareholders name in Schedule B. Banc of America Securities LLC has agreed to act as the representative of the several Underwriters (in such capacity, the Representative) in connection with the offering and sale (the Offering) of the Common Shares. The Company and each of the Selling Shareholders hereby confirm their respective agreements with the Underwriters as follows: S ECTION 1. Representations and Warranties of the Company. A. The Company hereby represents, warrants and covenants to each Underwriter as follows: (a) Registration Statement. The Company has prepared and filed with the Securities and Exchange Commission (the Commission) a registration statement on Form S-3 (File No. 333-143307), which contains a base prospectus (the Base Prospectus) to be used in connection with the public offering and sale of the Common Shares. Such registration statement, as amended, including the financial statements, exhibits and schedules thereto, at the time of effectiveness under the Securities Act of 1933 and the rules and regulations promulgated thereunder (collectively, the Securities Act), including any required information deemed to be a part thereof at the time of effectiveness pursuant to Rule 430B under the Securities Act or the Securities Exchange Act of 1934 and the rules and regulations promulgated thereunder (collectively, the Exchange Act), is called the Registration Statement. Any registration statement filed by the Company pursuant to Rule 462(b) under the Securities Act is called the EXECUTION VERSION Rule 462(b) Registration Statement, and from and after the date and time of filing of the Rule 462(b) Registration Statement the term Registration Statement shall include the Rule 462(b) Registration Statement. Any preliminary prospectus supplement to the Base Prospectus that describes the Common Shares and the offering thereof and is used prior to filing of the Prospectus (defined below) is called, together with the Base Prospectus, a Preliminary Prospectus. The term Prospectus shall mean the final prospectus supplement, together with the Base Prospectus, relating to the Common Shares that is first filed pursuant to Rule 424(b) after the date and time that this Agreement is executed and delivered by the parties hereto (the Execution Time). Any reference herein to the Registration Statement, any Preliminary Prospectus or the Prospectus shall be deemed to refer to and include the documents incorporated by reference therein pursuant to Item 12 of Form S-3 under the Securities Act; any reference to any amendment or supplement to any Preliminary Prospectus or the Prospectus shall be deemed to refer to and include any documents filed after the date of such Preliminary Prospectus or Prospectus, as the case may be, under the Exchange Act, and incorporated by reference in such Preliminary Prospectus or Prospectus, as the case may be; and any reference to any amendment to the Registration Statement shall be deemed to refer to and include any annual report of the Company filed pursuant to Section 13(a) or 15(d) of the Exchange Act after the effective date of the Registration Statement that is incorporated by reference in the Registration Statement. At the time of filing the Registration Statement (and any amendments thereto) and at the date hereof, the Company was, and as of the Closing Date the Company is, eligible to use Form S-3. (b) Compliance with Registration Requirements. The Registration Statement has been declared effective by the Commission under the Securities Act. To its knowledge, the Company has complied to the Commissions satisfaction with all requests of the Commission for additional or supplemental information. No stop order suspending the effectiveness of the Registration Statement is in effect and no proceedings for such purpose have been instituted or are pending or, to the best knowledge of the Company, are threatened by the Commission. Each Preliminary Prospectus, the Prospectus and each prospectus wrapper prepared in connection therewith when filed complied in all material respects with the Securities Act and, if filed by electronic transmission pursuant to the Commissions Electronic Data Gathering, Analysis and Retrieval System (except as may be permitted by Regulation S-T under the Securities Act), was identical to the copy thereof delivered to the Underwriters for use in connection with the offer and sale of the Common Shares. Each of the Registration Statement and any post-effective amendment thereto, at each time of effectiveness and at the date hereof, complied with and will comply in all material respects with the Securities Act and did not and will not contain any untrue statement of a material fact or omit to state a material fact required to be stated therein or necessary in order to make the statements therein not misleading. The Prospectus (including any Prospectus wrapper), as amended or supplemented, as of its date, the First Closing Date (as defined herein) and at any Second Closing Date (as defined herein), did not and will not contain any untrue statement of a material fact or omit to state a material fact necessary in order to make the statements therein, in the light of the circumstances under which they were made, not misleading. The representations and warranties set forth in the two immediately preceding sentences do not apply to statements in or omissions from the Registration Statement or any post-effective amendment thereto, or the Prospectus, or any amendments or supplements thereto, made in reliance upon and in conformity with information relating to (i) any Underwriter furnished to the Company in writing by the Representative 2 EXECUTION VERSION expressly for use therein, it being understood and agreed that the only such information furnished by the Representative consists of the information described as such in Section 8 hereof or (ii) any Selling Shareholder and furnished in writing by or on behalf of such Selling Shareholder expressly for use therein. The documents incorporated by reference in the Prospectus, when they became effective or were filed with the Commission, as the case may be, conformed in all material respects to the requirements of the Securities Act or the Exchange Act, as applicable. Any further documents so filed and incorporated by reference in the Prospectus or any further amendment or supplement thereto, whether such documents become effective or are filed with the Commission, as the case may be, will conform in all material respects to the requirements of the Securities Act or the Exchange Act, as applicable, and the rules and regulations of the Commission thereunder. (c) Disclosure Package . The term Disclosure Package shall mean (i) the Preliminary Prospectus, which includes the Base Prospectus and the preliminary prospectus supplement, as most recently amended or supplemented, if any, identified in Schedule C hereto, (ii) the issuer free writing prospectuses as defined in Rule 433 of the Securities Act (each, an Issuer Free Writing Prospectus), if any, identified in Schedule C hereto, and (iii) Schedule D hereto indicating the number of Shares being sold and the price at which the Common Shares will be sold to the public. As of 8:15 a.m. (Eastern Time) on the date following the date of execution and delivery of this Agreement (the Applicable Time), the Disclosure Package will not contain any untrue statement of a material fact or omit to state any material fact necessary in order to make the statements therein, in the light of the circumstances under which they were made, not misleading. The preceding sentence does not apply to statements in or omissions from the Disclosure Package based upon and in conformity with written information furnished to the Company by any Underwriter through the Representative specifically for use therein or by or on behalf of any Selling Shareholder specifically for use therein, it being understood and agreed that the only such information furnished by or on behalf of any Underwriter consists of the information described as such in Section 8 hereof. (d) Company Not Ineligible Issuer . (i) At the time of filing of the Registration Statement and (ii) as of the date of the execution and delivery of this Agreement (with such date being used as the determination date for purposes of this clause (ii)), the Company was not and is not an Ineligible Issuer (as defined in Rule 405 of the Securities Act), without taking account of any determination by the Commission pursuant to Rule 405 of the Securities Act that it is not necessary that the Company be considered an Ineligible Issuer. (e) Issuer Free Writing Prospectuses . Each Issuer Free Writing Prospectus, as of its issue date and at all subsequent times through the completion of the Offering or until any earlier date that the Company notified or notifies the Representative as described in the next sentence, did not, does not and will not include any information that conflicted, conflicts or will conflict with the information contained in the Registration Statement, a Preliminary Prospectus or the Prospectus. If at any time following issuance of an Issuer Free Writing Prospectus there occurred or occurs an event or development as a result of which such Issuer Free Writing Prospectus conflicted or would conflict with the information contained in the Registration Statement, a Preliminary Prospectus or the Prospectus, the Company has promptly notified or will promptly notify the Representative and has promptly amended or supplemented or will 3 EXECUTION VERSION promptly amend or supplement, at its own expense, such Issuer Free Writing Prospectus to eliminate or correct such conflict. The foregoing two sentences do not apply to statements in or omissions from any Issuer Free Writing Prospectus based upon and in conformity with written information furnished to the Company by any Underwriter through the Representative specifically for use therein or by or on behalf of any Selling Shareholder specifically for use therein, it being understood and agreed that the only such information furnished by or on behalf of any Underwriter consists of the information described as such in Section 8 hereof. (f) Accuracy of Statements in Prospectus . The statements in each of the Disclosure Package and the Prospectus under the headings Managements Discussion and Analysis of Financial Condition and Results of OperationsLiquidity and Capital Resources, Legal Proceedings, BusinessRegulation in Bermuda, BusinessRegulation Outside Bermuda and Description of Share Capital insofar as such statements summarize legal matters, agreements, documents or proceedings discussed therein, are accurate and fair summaries of such legal matters, agreements, documents or proceedings. (g) Distribution of Offering Material By the Company. The Company has not distributed and will not distribute, prior to the completion of the Underwriters distribution of the Common Shares, any offering material in connection with the offering and sale of the Common Shares other than a Preliminary Prospectus, the Prospectus, any Issuer Free Writing Prospectus reviewed and consented to by the Representative or included in Schedule C hereto or the Registration Statement. (h) The Underwriting Agreement. This Agreement has been duly authorized, executed and delivered by the Company. (i) Authorization of the Common Shares. The Common Shares to be purchased by the Underwriters from the Selling Shareholders have been duly authorized and validly issued, and are fully paid and nonassessable. (j) No Applicable Registration or Other Similar Rights. There are no persons with registration or other similar rights to have any equity or debt securities registered for sale under the Registration Statement or included in the Offering contemplated by this Agreement, other than the Selling Shareholders with respect to the Common Shares included in the Registration Statement, except for such rights as have been duly waived. (k) No Material Adverse Change. Except as otherwise disclosed in the Disclosure Package, the Registration Statement or the Prospectus, subsequent to the respective dates as of which information is given in the Disclosure Package, the Registration Statement or the Prospectus: (i) there has been no material adverse change, or any development that could reasonably be expected to result in a material adverse change, in the condition, financial or otherwise, or in the earnings, business, properties, operations or business prospects, whether or not arising from transactions in the ordinary course of business, of the Company and its subsidiary, considered as one entity (any such change is called a Material Adverse Change); (ii) the Company and its subsidiary, considered as one entity, have not incurred any material liability or obligation, indirect, direct or contingent, not in the ordinary course of business nor entered into any material transaction or agreement not in the ordinary course of business; and 4 EXECUTION VERSION (iii) there has been no dividend or distribution of any kind declared, paid or made by the Company or, except for dividends paid to the Company or its subsidiary on any class of share capital or repurchase or redemption by the Company or its subsidiary of any class of share capital. (l) Independent Accountants. PricewaterhouseCoopers (Bermuda), who have audited certain financial statements (which term as used in this Agreement includes the related notes thereto) filed with the Commission in the Companys Annual Report on Form 10-K for the year ended December 31, 2006 and incorporated by reference into the Registration Statement and the Disclosure Package and the Prospectus, are independent public accountants as required by the Securities Act and the Exchange Act and the applicable published rules and regulations thereunder. (m) Preparation of the Financial Statements. The financial statements filed with the Commission and incorporated by reference in the Registration Statement and in the Disclosure Package and the Prospectus present fairly in all material respects the consolidated financial position of the Company and its subsidiaries as of and at the dates indicated and the results of their operations and cash flows for the periods specified. Such financial statements and supporting schedules comply as to form in all material respects with the applicable accounting requirements of the Securities Act and have been prepared in conformity with generally accepted accounting principles (GAAP) as applied in the United States applied on a consistent basis throughout the periods involved, except as may be expressly stated in the related notes thereto. No other financial statements or supporting schedules are required to be included or incorporated by reference in the Registration Statement. The financial data set forth in each of the Disclosure Package and the Prospectus under the caption Prospectus Supplement SummarySummary Financial Information and Capitalization fairly present the information set forth therein on a basis consistent with that of the audited financial statements incorporated in the Registration Statement. (n) Incorporation and Good Standing of the Company and RAM Re. Each of the Company and its subsidiary, RAM Reinsurance Company, Ltd. (RAM Re), has been duly organized and is validly existing as an exempted company in good standing under the laws of the Islands of Bermuda and has corporate power and authority to own, lease and operate its properties and to conduct its business as described in the Disclosure Package and the Prospectus and, in the case of the Company, to enter into and perform its obligations under this Agreement. Each of the Company and RAM Re is duly qualified as a foreign corporation to transact business and is in good standing in each other jurisdiction in which such qualification is required, whether by reason of the ownership or leasing of property or the conduct of business, except for such jurisdictions where the failure to so qualify or to be in good standing would not, individually or in the aggregate, result in a Material Adverse Change. The only subsidiary of the Company is RAM Re. All of the issued and outstanding common shares of RAM Re are held by the Company free and clear of any security interest, mortgage, pledge, lien, encumbrance or claim. All of the issued and outstanding common shares of RAM Re have been duly authorized and validly issued, and are fully paid and nonassessable. (o) Capitalization and Other Capital Stock Matters. The authorized, issued and outstanding share capital of the Company is as set forth in the consolidated balance sheet of the 5 EXECUTION VERSION Company as of March 31, 2007 included in the Quarterly Report on Form 10-Q for the quarterly period ended March 31, 2007 incorporated by reference in the Registration Statement (except for 3,642 Common Shares that had been issued as of May 31, 2007 in connection with the vesting of restricted share unites and other than for subsequent issuances, if any, pursuant to employee benefit plans described in the Disclosure Package and the Prospectus or upon exercise of outstanding options or vesting of restricted share units described in the Disclosure Package and the Prospectus, as the case may be). The share capital of the Company (including the Common Shares) conforms in all material respects to the description thereof contained in each of the Disclosure Package and the Prospectus. All of the issued and outstanding Common Shares (including the Common Shares owned by the Selling Shareholders) have been duly authorized and validly issued, are fully paid and nonassessable and have been issued in compliance with Bermudan, U.S. federal and state securities laws. None of the outstanding Common Shares were issued in violation of any preemptive rights, rights of first refusal or other similar rights to subscribe for or purchase securities of the Company. There are no authorized or outstanding options, warrants, preemptive rights, rights of first refusal or other rights to purchase, or equity or debt securities convertible into or exchangeable or exercisable for, any share capital of the Company or its subsidiary other than those accurately described in the Disclosure Package and the Prospectus. The description of the Companys stock option, stock bonus and other stock plans or arrangements, and the options or other rights granted thereunder, set forth or incorporated by reference in each of the Disclosure Package and the Prospectus accurately and fairly presents in all material respects the information required to be shown with respect to such plans, arrangements, options and rights. (p) Listing. The Common Shares have been approved for quotation on the Nasdaq Global Market under the symbol RAMR. (q) Non-Contravention of Existing Instruments; No Further Authorizations or Approvals Required. Neither the Company nor its subsidiary is (i) in violation of its memorandum of association or bye-laws or is in default therewith (or, with the giving of notice or lapse of time, would be in default) (Default) (ii) in Default under any indenture, mortgage, loan or credit agreement, deed of trust, note, contract, franchise, lease or other agreement, obligation, condition, covenant or instrument to which the Company or its subsidiary is a party or by which either of them may be bound, or to which any of the property or assets of the Company or its subsidiary is subject (each, an Existing Instrument), or (iii) in violation of any statute, law, rule, regulation, judgment, order or decree of any court, regulatory body, administrative agency, governmental body, arbitrator or other authority having jurisdiction over the Company or its subsidiary or any of their respective properties, as applicable, except with respect to clauses (ii) and (iii) only, for such Defaults as would not, individually or in the aggregate, result in a Material Adverse Change. The Companys execution, delivery and performance of this Agreement and consummation of the transactions contemplated hereby and by the Disclosure Package and the Prospectus (i) have been duly authorized by all necessary corporate action and will not result in any violation of the provisions of the memorandum of association or bye-laws of the Company or its subsidiary, (ii) will not conflict with or constitute a breach of, or Default or a Debt Repayment Triggering Event (as defined below) under, or result in the creation or imposition of any lien, charge or encumbrance upon any property or assets of the Company or its subsidiary pursuant to, or require the consent of any other party to, any Existing Instrument, except for such conflicts, breaches, Defaults, liens, charges or 6 EXECUTION VERSION encumbrances as would not, individually or in the aggregate, result in a Material Adverse Change and (iii) will not result in any violation of any law, administrative regulation, judgment, order or administrative or court decree applicable to the Company or its subsidiary of any court, regulatory body, administrative agency, governmental body, arbitrator or other authority having jurisdiction over the Company or its subsidiary or their respective properties. No consent, approval, authorization or other order of, or registration or filing with, any court or other governmental or regulatory authority or agency (including, without limitation, any insurance regulatory agency or body), is required for the Companys execution, delivery and performance of this Agreement and consummation of the transactions contemplated hereby and by the Disclosure Package and the Prospectus, except (A) such as have been obtained or made by the Company and are in full force and effect under the Securities Act, as may be required under applicable state securities or blue sky laws, insurance securities laws or any laws of jurisdictions outside the United States in connection with the distribution of shares by or for the account of the Underwriters and from the National Association of Securities Dealers Inc. (the NASD), and (B) such as have been obtained from the Bermuda Monetary Authority and are in full force and effect as described in the Prospectus.
